DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 11 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang, et al. (US Pre Grant Publication No. 2016/0164782 A1).

Regarding claims 1, 7 and 14, Wang discloses a packet forwarding method applied to a network device, the method comprising, a network device, (fig. 1, elements 120 or 130) comprising a memory, comprising instructions a processor coupled to the memory, the instructions when executed by the processor, cause the network device to (paragraph 0065) and a computer-readable storage medium, wherein the computer-readable storage medium stores a computer-readable instruction which, when executed by a processor, implement a method comprising (paragraph 0065):

a. receiving/receive a first packet with tunnel attribute information; and (The system of Wang discloses border routers/network devices [fig. 1/3, elements 120 or 130] that contain two separate forwarding tables, the second table is the standard IP routing table/routing control table that is responsible for identifying and forwarding incoming flows that are not received with tunnel attribute information [fig. 3, “routing control table”] [paragraphs 0024, 0029, 0031, 0046, 0051] the first table is the GRE Key-Nexthop Binding table [fig. 3, “GRE Key-Nexthop Binding table”] which is used to forward GRE tunneled traffic and is statically configured with local routes to prevent routing loops by not routing via tunnels to a tunnel endpoint  [paragraphs 0041, 0043, 0046, 0050, 0051, 0057; see also fig. 2D – a routing loop is created by looped forwarding via the GRE tunnel between tunnel endpoints 120 and 130 so the present invention does not use the GRE tunnel in the first/GREKey-nexthop Binding table]. Turning to element (a), when a packet is received for traffic flow 0 [”TF0”] at BR2 [fig. 3, element 130 TF0 packet received] BR2 tunnels the packet to BR1 via a GRE tunnel with key 100 [paragraphs 0039-0040]. The tunneled packet is received at BR1 as the claimed first packet which contains tunnel attribute information in the form of key 100 [paragraphs 0039-0040]. The first table/GRE Key-Nexthop Binding table may relate to dynamic multipoint virtual private networks and is therefore a virtual routing table for the virtual private network [paragraph 0059].)

b. forwarding the first packet based on a first virtual routing forwarding (VRF) table, wherein the first VRF table consists of one or more local routes, and each next-hop outbound interface of the one or more local routes is a local outbound interface where the VRF table includes only the local routes to prevent the first packet from being forwarded to another tunnel endpoint device. (continuing the example of (1), the Tunneled packet received at BR1 as the first packet with GRE with key 100 is then forwarded via the second VRF table [fig. 3, “GRE Key-Nexthop Binding table”] to local interface “NH1” [paragraph 0040]. Looking to the first VRF table/ GRE Key-Nexthop Binding table it can be seen that the table only contains next-hop outbound interface local routes and does not use tunnel routes to tunnel endpoints to prevent the formation of routing loops [paragraphs 0054-0055, 0032-0035; see also fig. 2D – a routing loop is created by looped forwarding via the GRE tunnel between tunnel endpoints 120 and 130 in fig. 2d, which the present binding tables prevent by prohibiting transmission via the GRE tunnel linking 120 and 130 to a tunnel endpoint]

Regarding claim 11, Wang discloses the instructions further cause the network device to determine, based on a destination address of the first packet, a first route used to forward the first packet in the first VRF table, wherein the first route belongs to the one or more local routes and forward the first packet based on the first route. (Wang discloses that BR1 uses the key 100 to route the first packet via local route NH1 [paragraphs 0041, 0050]. The key 100 is added at BR2 based on destination address of the first packet [fig.  3, “Routing control table”, element TF0, paragraph 0042]. Therefore, the network device determines, based on the destination address of the first packet as reflected by the selected key, the first route.)

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 2, 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang, et al. (US Pre Grant Publication No. 2016/0164782 A1) as applied to claims 1, 7, and 14 and further in view of Goldenberg, et al. (US Pre Grant Publication No. 2012/0207018 A1).

Regarding claims 2, 8 and 15, Wang discloses before receiving the first packet, the method comprises generating the first VRF table based on a fact that an obtained route is a local route, the generation occurring at a policy server. (Wang discloses that the network policy server generates the first VRF table/GRE Key-Nexthop Binding table based on obtained routes for the border routers including a local route for failover traffic used to generate the local failover route [paragraph 0037-0038; see also fig. 3, key 100 which is a local failover route at BR2 generated and placed in the first VRF table/GRE Key-Nexthop Binding table]. As discussed, in claim 1, supra, the system selects only local non-tunneled routes for forwarding in the first VRF table/GRE Key-Nexthop Binding table to prevent forwarding loops, so the generation is based on a route being a local route [paragraphs 0054-0055, 0032-0035; see also fig. 2D – a routing loop is created by looped forwarding via the GRE tunnel between tunnel endpoints 120 and 130 in fig. 2d, which the present binding tables prevent by prohibiting transmission via the GRE tunnel linking 120 and 130 by only using local routes].)
Wang fails to disclose the generation could occur at the network device instead of a policy server. In the same field of endeavor, Goldenberg discloses the generation could occur at the network device instead of a policy server. (Goldenberg discloses that routing tables may be generated at a centralized network manager or at a local switch/router in accordance with the same rules [paragraph 0093].)
Therefore, since Goldenberg discloses local route generation, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the local generation of Goldenberg with the system of Wang by having the border router/network device construct the first VRF table/GRE Key-Nexthop Binding table in accordance with the same rules that the policy server used. The motive to combine is to lower costs and improve reliability by removing the need for a central policy server that is central point of failure. 

Claims 3, 4, 9, 10, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang, et al. (US Pre Grant Publication No. 2016/0164782 A1) in view of Shen, et al. (US Pre Grant Publication No. 2016/0112307 A1)

Regarding claims 3, 9, and 16 Wang discloses obtaining the one or more local routes, the one or more routes existing in a second VRF table (Wang discloses that the network policy server generates the first VRF table/GRE Key-Nexthop Binding table based on obtained routes for the border routers including generating a local route for failover traffic [paragraph 0037-0038; see also fig. 3, key 100 which is a local failover route at BR1 generated and placed in the first VRF table/GRE Key-Nexthop Binding table]. The local routes of the network devices/border routers are also present in a second VRF routing table [fig. 3 – for example the “routing control table” in BR1 includes an entry for TF0 which matches the entry in the first VRF table/GRE Key-Nexthop Binding table for key 100, which is the key for TF0 for failover transmission [see the routing control table in BR2 matching key 100 to TF0 and sending it to BR1].)
Wang fails to disclose the routes are obtained from a second VRF table or that the routing table creation occurs in the network device. (i.e. Wang discloses that the local route appears in both the first and second routing table but fails to disclose that one virtual routing table could be used to directly provide routing information for another virtual routing table. Wang further discloses that the policy server not the network device/border router performs the routing table creation.) In the same field of endeavor, Shen discloses the routes are obtained from a second VRF table or that the routing table creation occurs in the network device. (The system of Shen discloses that the router using a routing table may formulate the routing table [paragraphs 0010-0011 and fig. 2 – the network element makes its own routing tables] and further discloses using the contents of one VRF table to create entries in another VRF table [paragraphs 0010-0011].)	Therefore, since the system of Shen discloses VRF routing table sharing, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the VRF sharing of Shen with the system of Wang by having the first VRF routing table determine the local routes based on the contents of the second VRF routing table and performing routing determination in the network device. The motive to combine is to reduce overhead by allowing the first VRF table to be formed from the more basic already existing second VRF routing table and to reduce reliance on a central controller for route calculations to eliminate a single point of failure. 
Regarding claims 4, 10 and 17, Wang discloses receiving a second packet without tunnel attribute information and forwarding the second packet based on a second VRF table, wherein the second VRF table comprises a plurality of routes, and the plurality of routes comprises the one or more local routes and at least one route whose next-hop outbound interface is a remote outbound interface. (Note that a remote route is being defined under the broadest reasonable interpretation as a tunneled route which bypasses routing at the tunnel endpoint, as is the case in Wang) (The system of Wang discloses border routers/network devices [fig. 1/3, elements 120 or 130] that contain two separate forwarding tables, the second forwarding table is the standard IP routing table/routing control table that is responsible for identifying and forwarding incoming flows that are not received with tunnel attribute information [fig. 3, “routing control table”] [paragraphs 0024, 0029, 0031, 0046, 0051]. Therefore, for example, BR1 could receive a second packet without the tunnel attribute information and forward it on local interface WAN/NH1 based on address using the second table/routing control table [fig. 2, “routing control table” of BR1, entry TF0; see also paragraphs 0024, 0029, 0031, 0046, 0051]. The second table/routing control table includes remote outbound interface next hops in the form of the tunneled flows which specify the outgoing interface on the tunneled to router using the GRE key [for example, in BR1, the entry for TF1 in the routing control table specifies that flow TF1 is to be encapsulated in GRE with key 200 and sent to BR2, which outputs it on remote [to BR1] interface NH2 based on the key [fig. 3; see also paragraphs 0024, 0029, 0031, 0046, 0051].)

Claims 5, 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang, et al (US Pre Grant Publication No. 2016/0164782 A1) in view of Virtual eXtensible Local Area Network (VXLAN): A Framework for Overlaying Virtualized Layer 2 Networks over Layer 3 Networks (“VXLAN”) (M. Mahalingam, D. Dutt, K. Duda, P. Agarwal, L. Kreeger, T. Sridhar, M. Bursell and C. Wright, Virtual eXtensible Local Area Network (VXLAN): A Framework for Overlaying Virtualized Layer 2 Networks over Layer 3 Networks, RFC 7348, pages 1-22, 2014)

Regarding claims 5, 12 and 18 Wang fails to disclose the tunnel attribute information is virtual extensible local area network (VXLAN) tunnel attribute information. In the same field of endeavor, VXLAN discloses the tunnel attribute information is virtual extensible local area network (VXLAN) tunnel attribute information. (The system of VXLAN discloses the use of VXLAN for tunneling, which includes an identifier of the tunnel, the VXLAN Network Identifier (VNI), which is similar to the GRE Key of Wang as it is used for identifying a particular tunnel [pages 6-7, section 4, first through third paragraph – disclosing the VNI; see also page 7, section 4.1 – describing general tunneling operation].)
Therefore, since VXLAN discloses the use of the VXLAN tunneling protocol with VNI tunnel identifiers, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to use the VXLAN tunneling protocol to link the network devices/border routers of Wang instead of GRE and using the VNI instead of the GRE Key to identify the received tunneled packets. The motive to combine is to use the VXLAN protocol to allow for easy virtualized data transfer in a multitenant data center to allow compatibility with existing systems using VXLAN to promote interoperability.

Claims 6, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang, et al. (US Pre Grant Publication No. 2016/0164782 A1) in view of Zhou, et al. (US Pre Grant Publication No. 2015/0309894 A1).

Regarding claims 6, 13 and 20, Wang discloses the network device is a device connected to a plurality of virtual machines in a data center network. (Wang discloses the network device is connected to a data center cloud (paragraphs 0022-0023).
Wang fails to disclose the network device is a device connected to a plurality of virtual machines. In the same field of endeavor, Zhou discloses the network device is a device connected to a plurality of virtual machines (Zhou discloses the network device is connected to a data center cloud (paragraph 0113) and among the devices it is connected to is a policy server running on multiple virtal machines (paragraph 0013).
Therefore, since Zhou discloses the use of virtual machines in a data center network, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the virtual machines of Zhou with the system of Wang by implementing one or more virtual machines in the data center network of Wang. The motive to combine is to reduce hardware costs, maintenance and overhead through the use of virtual machines.


Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang, et al (US Pre Grant Publication No. 2016/0164782 A1) in view of RSVP-TE: Extensions to RSVP for LSP Tunnels (“RSVP-TE”) (D. Awduche, L. Berger, D. Gan, T. Li, V. Srinivasan and G. Swallow, RSVP-TE: Extensions to RSVP for LSP Tunnels, pages 1-61, 2001)

Regarding claim 19, Wang fails to disclose the tunnel attribute information is multi-protocol label switching (MPLS) tunnel attribute information. In the same field of endeavor, RSVP-TE discloses the tunnel attribute information is multi-protocol label switching (MPLS) tunnel attribute information. (The system of RSVP-TE in MPLS [page 1, abstract] in particular the system forms tunnels over MPLS [pages 7-9, sections 2.1 and 2.2 – disclosing general operation of MPLS tunneling] and the tunnels are identified using a tunnel ID, which is similar to the GRE Key of Wang as it is used for identifying a particular tunnel [page 7, last paragraph, page 13, first paragraph, page 39, section 4.6.1.1].)
Therefore, since RSVP-TE discloses the use of the RSVP tunneling protocol with  tunnel IDs, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to use the MPLS based RSVP-TE tunneling protocol to link the network devices/border routers of Wang instead of GRE and using the tunnel ID instead of the GRE Key to identify the received tunneled packets. The motive to combine is to use the MPLS based RSVP-TE tunneling protocol to allow MPLS forwarding at routers to reduce routing table overhead and to further allow compatibility with existing networks and routers already using MPLS to improve interoperability. 

Response to Arguments

Applicant’s arguments, see Applicant’s Arguments and Remarks, filed 8/10/2022, with respect to the rejection of claims 14-20 under 35 USC 101 have been fully considered and are persuasive (See Applicant’s Arguments and Remarks, page 6).  The previous grounds of rejection have been withdrawn. 
The remainder of Applicant's arguments filed 8/10/2022 have been fully considered but they are not persuasive. 
Regarding claims 1, 7 and 14, applicant argues that Zhou fails to disclose the first VRF table includes only local routes. (Id at 6-7). The Examiner agrees, but notes that the newly cited reference of Wang discloses this element. Therefore, Applicant’s Arguments have been considered and are not persuasive. 
Regarding the dependent claims, Applicant argues that the cited secondary reference also fail to disclose the first VRF table includes only local routes. (Id at 7). This point is moot, in view of the newly cited reference of Wang disclosing this element. Therefore, Applicant’s Arguments have been considered and are not persuasive.



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M CRUTCHFIELD whose telephone number is (571)270-3989. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M CRUTCHFIELD/               Primary Examiner, Art Unit 2466